

PELOTON INTERACTIVE, INC.
SEVERANCE AND CHANGE IN CONTROL PLAN
SECTION 1
PURPOSE
The Board of Peloton Interactive, Inc., a Delaware corporation (together with
its subsidiaries, the “Company”), considers it in the best interests of the
stockholders of the Company to reinforce the continued attention and dedication
of certain key employees of the Company to their duties of employment without
personal distraction or conflict of interest, including as a result of the
possibility or occurrence of a change in control of the Company. Accordingly,
the Company will provide designated individuals with rights to receive severance
payments and other benefits upon a Covered Termination pursuant to this
Severance and Change in Control Plan (this “Plan”), as set forth below.
SECTION 2
ELIGIBILITY
2.1.Eligibility for Participation. The Board may select from among Eligible
Employees to participate in the Plan. Each such individual will become a
Participant upon his or her execution and delivery to the Company of an
acknowledgement of participation in the form attached hereto, as Exhibit A (as
such form may be amended or modified by the Board, a “Participation Agreement”).
2.2. Termination of Participation. An individual shall cease to be a Participant
on the date that such individual terminates service with the Company or
otherwise ceases to qualify as an Eligible Employee for any reason, in each case
other than in connection with a Covered Termination.
SECTION 3
SEVERANCE PAYMENTS AND BENEFITS
3.1.Covered Termination outside the Change in Control Period. If any Participant
experiences a Covered Termination other than during a Change in Control Period,
the Participant shall be entitled to receive his or her Accrued Benefits and,
subject to the requirements of Section 3.3, the following payments and benefits:
(a)Cash Severance. An amount equal to the sum of (i) the product of (A) the
Participant’s Severance Multiplier multiplied by (B) the Participant’s Base
Salary, (ii) any annual bonus that has been earned for the Company’s prior
fiscal year, but not yet paid, and (iii) the product of (A) the Participant’s
target annual cash bonus (assuming achievement of performance goals at 100% of
target) for the fiscal year in which the Covered Termination occurs multiplied
by (B) a fraction, the numerator of which is the number of days in the calendar
year of the Covered Termination during which the Participant was employed by the
Company and the denominator of which is 365, payable in 12 monthly installments,
less applicable withholdings, as soon as administratively practicable following
the date the Release (defined below) is not subject to revocation and, in any
event, within 60 days following the date of the Covered Termination.
(b)Continued Healthcare Coverage. If the Participant elects to receive continued
healthcare coverage pursuant to the provisions of COBRA, the Company shall
continue the Participant’s coverage and directly pay, or reimburse the
Participant for, the premium for the Participant and the Participant’s covered
dependents through the earlier of (i) the number of months following the
Participant’s Covered Termination equal to the Participant’s COBRA Severance
Period and (ii) the date that the Participant and the Participant’s covered
dependents become eligible for coverage under another employer’s plans (the
1
         

--------------------------------------------------------------------------------



“Continuation Period”); provided, that as soon as administratively practicable
following the date the Release becomes effective, the Company shall pay to the
Participant a cash lump-sum payment equal to the monthly premiums that would
have been paid on behalf of the Participant had such payments commenced on the
date of the Covered Termination. Notwithstanding the foregoing, the Company may
elect at any time during the Continuation Period that, in lieu of paying or
reimbursing the premiums, the Company shall instead provide the Participant with
a monthly cash payment equal to the amount the Company would have otherwise paid
pursuant to this Section 3.1(b), less applicable tax withholdings.
(c)Equity Awards. Each outstanding and unvested Equity Award held by the
Participant shall automatically become vested, and if applicable, exercisable
and any forfeiture restrictions or rights of repurchase thereon shall lapse (i)
with respect to the number of shares as would have been vested if the
Participant had completed an additional twelve months of service for Tier 1
Participants and (ii) with respect to such number of shares as would have become
vested if the Participant had completed an additional six months of service for
Tier 2 Participants (with a minimum of six months of vesting if the Tier 2
Participant would otherwise receive no vesting as a result of a vesting cliff);
provided that in each case any performance-based vesting criteria shall be
treated in accordance with the applicable award agreement or other applicable
equity incentive plan governing the terms of such equity award. Each stock
option held by the Participant shall remain exercisable until the earlier of the
original expiration date for such stock option as set forth in the applicable
award agreement or the 12-month anniversary of the Participant’s Covered
Termination, and shall otherwise remain subject to the terms and conditions of
the applicable award agreement.
3.2.Covered Termination within the Change in Control Period. If any Participant
experiences a Covered Termination during a Change in Control Period, then in
lieu of the payments provided in Section 3.1 hereof, the Participant shall be
entitled to receive his or her Accrued Benefits and, subject to the requirements
of Section 3.3, the following payments and benefits:
(a)Cash Severance. An amount equal to the sum of (i) the product of (A) the
Participant’s CIC Severance Multiplier multiplied by (B) the Participant’s Base
Salary, (ii) any annual bonus that has been earned for the Company’s prior
fiscal year, but not yet paid, and (iii) the Participant’s target annual cash
bonus (assuming achievement of performance goals at 100% of target) for the
fiscal year in which the Covered Termination occurs; provided that in clauses
(i) and (iii), such amounts shall be calculated at the rate equal to the higher
of (x) the rate in effect immediately prior to the Participant’s Covered
Termination and (y) the rate in effect immediately prior to the Change in
Control. The foregoing amounts shall be payable in a cash lump-sum, less
applicable withholdings, as soon as administratively practicable following the
date the Release becomes effective and in any event, within 60 days following
the date of the Covered Termination.
(b)Continued Healthcare Coverage. If the Participant elects to receive continued
healthcare coverage pursuant to the provisions of COBRA, the Company shall
continue a Participant’s benefit plan coverage and directly pay, or reimburse
the Participant for, the premium for the Participant and the Participant’s
covered dependents through the earlier of (i) the number of months following the
Participant’s Covered Termination, equal to the Participant’s CIC COBRA Period
and (ii) provided that as soon as administratively practicable following the
date the Release becomes effective, the Company shall pay to the Participant a
cash lump-sum payment equal to the monthly premiums that would have been paid on
behalf of the Participant had such payments commenced on the date of the Covered
Termination. Notwithstanding the foregoing, the Company may elect at any time
during the Continuation Period that, in lieu of paying or reimbursing the
premiums, the Company shall instead provide the Participant with a monthly cash
payment equal to the amount the Company would have otherwise paid pursuant to
this Section 3.1(b), less applicable tax withholdings.
2

--------------------------------------------------------------------------------



(c)Equity Awards. Each outstanding and unvested Equity Award held by the
Participant shall automatically become vested, and if applicable, exercisable
and any forfeiture restrictions or rights of repurchase thereon shall lapse, in
each case with respect to (i) 100% of the shares underlying his or her
outstanding Equity Awards as of the date of the Covered Termination for Tier 1
Participant and (ii) 50% of the shares underlying his or her outstanding Equity
Awards as of the date of the Covered Termination for Tier 2 Participants;
provided that any, in either case, performance-based vesting criteria shall be
treated in accordance with the applicable award agreement or other applicable
equity incentive plan governing the terms of such equity award. Each stock
option held by the Participant shall remain exercisable until the earlier of the
original expiration date for such stock option as set forth in the applicable
award agreement or the 12-month anniversary of the Participant’s Covered
Termination, and shall otherwise remain subject to the terms and conditions of
the applicable award agreement. Any award that is not assumed or substituted for
following a Change in Control shall accelerate in full.
3.3.Release. No Participant will be eligible for the severance payment and
benefits described in Section 3.1 or Section 3.2, as applicable, unless the
Participant has executed a general release of all claims that the Participant
may have against the Company (or its successor) or entities or persons
affiliated with the Company (or its successor), in the form prescribed and to be
provided to the Participant by the Company (or its successor) (the “Release”),
and such Release becomes effective on or before the 60th day following date of
the Covered Termination. If the Participant fails to return the Release on or
before such deadline, or if the Participant revokes the Release, then the
Participant will not be entitled to any severance payments or benefits described
in Section 3.1 or Section 3.2, as applicable.
3.4.Section 280G; Limitation on Payments. Notwithstanding anything in this Plan
to the contrary, if any payment or distribution to a Participant pursuant to
this Plan or otherwise (“Payment”) would (i) constitute a “parachute payment”
within the meaning of Section 280G of the Code and (ii) but for this sentence,
be subject to the excise tax imposed by Section 4999 of the Code (the “Excise
Tax”), then such Payment shall either be (A) delivered in full or (B) delivered
as to such lesser extent as would result in no portion of such Payment being
subject to the Excise Tax, whichever of the foregoing amounts, after taking into
account the applicable federal, state and local income taxes and the Excise Tax,
results in the receipt by the Participant on an after-tax basis of the largest
payment, notwithstanding that all or some portion of the Payment may be taxable
under Section 4999 of the Code. The accounting firm engaged by the Company for
general audit purposes as of the date prior to the effective date of the Change
in Control, or such other person or entity as determined in good faith by the
Company, shall perform the foregoing calculations and the Company shall bear all
expenses with respect to the determinations by such accounting firm required to
be made hereunder. Any good faith determinations of the accounting firm made
pursuant to this Section 3.4 shall be final, binding and conclusive upon all
parties. Any reduction in payments and/or benefits pursuant to the foregoing
shall be made in accordance with Section 409A of the Code in the following order
(1) Payments that do not constitute “nonqualified compensation” subject to
Section 409A of the Code shall be reduced first; and (2) all other Payments
shall then be reduced as follows: (a) reduction of cash payments; (b)
cancellation of accelerated vesting of equity awards other than stock options,
if any; (c) cancellation of accelerated vesting of stock options, and (d)
reduction of other benefits payable to the Participant.
SECTION 4
ADMINISTRATION
4.1 Administration; Duties and Powers of the Committee. The Compensation
Committee of the Board of Directors (the “Committee”) shall have the duties,
power and authority to conduct the general administration of the Plan in
accordance with its provisions and shall have the power to:
a.determine which Eligible Employee shall be selected as Participants;
3

--------------------------------------------------------------------------------



b.make any determinations concerning the Plan, including whether any individual
is an Eligible Employee and whether a Covered Termination or other termination
of service has occurred;
c.construe and interpret this Plan, any Participation Agreement and any other
agreement or document executed pursuant to this Plan;
d.subject to any limitations under the Plan or applicable laws, prescribe, amend
and rescind rules and regulations as it shall deem necessary for the efficient
administration of the Plan; and
e.make all other decisions and determinations (including factual determinations)
as the Board may deem necessary or advisable in carrying out its duties and
responsibilities or exercising its powers.
4.2 Delegation of Authority. The Committee may from time to time delegate to a
committee of one or more members of the Committee the authority to take any
actions pursuant to Section 4.1. Any delegation hereunder shall be subject to
the restrictions and limits that the Committee specifies and the time of such
delegation, and the Committee may, at any time rescind the authority so
delegated or appoint a new delegate. In its sole discretion, the Board of
Directors of the Company may, at any time and from time to time, exercise any
and all rights and duties of the Committee under the Plan except with respect to
matters which under applicable securities laws and exchange listing rules are
required to be determined in the sole discretion of the Committee. Any
references in this Plan to the Committee shall be construed as a reference to
the committee to which the Committee has delegated such authority, if any.  
4.3 Decisions Binding. Any determination made by the Committee with respect to
this Plan or any Participation Agreement shall be final, binding and conclusive
on all parties.
SECTION 5
TERM; AMENDMENT; TERMINATION
The initial term of this Plan shall be for a period commencing on the Effective
Date and ending on the fourth anniversary of the Effective Date, and shall
thereafter automatically renew for successive four-year periods, unless earlier
terminated in accordance with this section. The Plan may otherwise be amended,
modified, suspended or earlier terminated by the Committee, in its sole
discretion. Notwithstanding anything herein to the contrary, in no event shall
any amendment, modification, suspension or termination adversely affect the
rights of any Participant who is then receiving or entitled to receive payments
or benefits under the Plan, without the prior written consent of such
Participant.
SECTION 6
COVENANTS
6.1.Non-Competition. As a condition of participation in this Plan, each
Participant shall have agreed, in addition to any non-competition obligation in
existence in any other agreement with the Company (including any offer letter,
employment agreement or proprietary information or confidentiality agreement),
that during the period of the Participant’s service and for a period of
12-months following the Participant’s termination of service with the Company
for any reason, to the extent permitted by applicable law, the Participant shall
not in any capacity, whether directly or indirectly, engage in, become
financially interested in, be employed by or have any business connection with
any other person, corporation, firm, partnership or other entity that competes
with the Company.
6.2.Non-Solicitation. As a condition of participation in this Plan, each
Participant shall have agreed, in addition to any non-solicitation obligation in
existence in any other agreement with the Company (including any offer letter,
employment agreement or proprietary information or confidentiality agreement),
4

--------------------------------------------------------------------------------



that during the 12-month period following the Participant’s termination of
service with the Company for any reason, the Participant shall not in any
capacity, whether directly or indirectly, solicit or attempt to solicit away
from the Company any of its officers or employees; provided, however, that a
general advertisement to which an employee of the Company responds shall in no
event be deemed to result in a breach of this Section 6.2.
6.3.Cooperation and Non-Disparagement. For the period commencing on the
effective date of his or her Covered Termination and ending on the six-month
anniversary of such date, each Participant shall cooperate with the Company and
use his or her best efforts to assist the Company with the transition of his or
duties to a successor. The Participant shall further agree to not to disparage,
criticize or defame the Company, its affiliates and their respective affiliates,
directors, officers, agents, partners, stockholders or employees at any time
during or following his or her termination of service. Nothing in this Section
6.3 shall have application to any evidence or testimony required by any court,
arbitrator or government agency.
SECTION 7
SUCCESSORS; ASSIGNMENT
7.1Successors. The Company shall require any successor (whether pursuant to a
Change in Control, direct or indirect, and whether by purchase, merger,
consolidation, liquidation or otherwise) to all or substantially all of the
business and/or assets of the Company to expressly assume and agree to perform
the obligations under this Plan in the same manner and to the same extent as the
Company would be required to perform in the absence of such a succession of the
Company.
7.2Assignment by Participants. This Plan and the rights of each Participant
hereunder shall inure to the benefit of, and be enforceable by, each Participant
and the Company, and their respective successors, assigns, heirs, executors and
administrators; provided, however, that a Participant may not assign any of his
or her duties hereunder and may not assign any of his or her rights hereunder
without the express written consent of the Company. If a Participant should die
while any amount would still be payable to the Participant hereunder had the
Participant continued to live, all such amounts, unless otherwise provided
herein, shall be paid in accordance with the terms of Plan to the Participant’s
estate.


SECTION 8
MISCELLANEOUS PROVISIONS
8.1. Section 409A.
a.Separation from Service; Installments. For purposes of this Plan, no payment
will be made to any Participant upon termination of the Participant’s employment
unless such termination constitutes a “separation from service” within the
meaning of Section 409A of the Code. It is intended that the right of any
Participant to receive installment payments pursuant to this Plan shall be
treated as a right to receive a series of separate and distinct payments for
purposes of Section 409A of the Code. It is further intended that all payments
and benefits hereunder satisfy, to the greatest extent possible, the exemption
from the application of Section 409A of the Code (and any state law of similar
effect) provided under Treasury Regulation Section 1.409A-1(b)(4) (as a
“short-term deferral”) and are otherwise exempt from or comply with Section 409A
of the Code. Accordingly, to the maximum extent permitted, this Plan shall be
interpreted in accordance with that intent. To the extent necessary to comply
with Section 409A of the Code, if the designated payment period for any payment
under this Plan begins in one taxable year and ends in the next taxable year,
the payment will commence or otherwise be made in the later taxable year.
b.Specified Employee. For purposes of Section 409A of the Code, if the Company
determines that a Participant is a “specified employee” under Section
409A(a)(2)(B)(i) of the Code at the
5

--------------------------------------------------------------------------------



time of his or her separation from service, then to the extent delayed
commencement of any portion of the payments or benefits to which the Participant
is entitled pursuant to this Plan is required in order to avoid a prohibited
distribution under Section 409A(a)(2)(B)(i) of the Code, such portion shall not
be provided to the Participant until the earlier (i) the expiration of the
six-month period measured from the Participant’s separation from service or (ii)
the date of the Participant’s death. As soon as administratively practicable
following the expiration of the applicable Section 409A(2)(B)(i) period, all
payments deferred pursuant to the preceding sentence shall paid in a lump-sum to
the Participant and any remaining payments due pursuant to the Plan shall be
paid as otherwise provided herein.
8.2.Withholding Taxes. All payments made under this Plan shall be subject to
reduction to reflect such federal, state, local foreign or other taxes or
charges as are required to be withheld pursuant to any applicable law or
regulation.
8.3.Source of Payments. All payments provided under this Plan shall be paid in
cash from the general funds of the Company, and no special or separate fund or
other segregation of assets shall be required to be made to assure payment. To
the extent that any person acquires a right to receive payments from the Company
under this Plan, such right shall be no greater than the right of an unsecured
creditor of the Company.
8.4.Dispute Resolution. To ensure efficient and economical resolution of any and
all disputes that might arise in connection with this Plan, all such disputes
shall be settled by arbitration conducted before one arbitrator sitting in the
State of New York, or such other location agreed by the parties hereto, in
accordance with the rules for expedited resolution of employment disputes of the
American Arbitration Association then in effect. The arbitrator shall issue a
written decision that contains the essential findings and conclusions on which
the decision is based and such determination shall be final and binding on the
parties. The Company shall pay the arbitrator’s fees and arbitration expenses
and any other costs associated with the arbitration or arbitration hearing that
are unique to arbitration; provided that the Participant may voluntarily pay up
to one-half of the costs and fees, or if the Company is successful in any legal
or equitable action against the Participant, the Company shall be entitled to
seek reimbursement from the Participant of up to one-half of the arbitration
fees.
8.5.Notice. Notices and all other communications contemplated by this Plan shall
be in writing and shall be deemed to have been duly given when personally
delivered or when mailed by United States Post Office, by registered or
certified mail, postage prepaid, addressed to the other party. In the case of
the Company, mailed notices shall be addressed to its corporate headquarters and
directed to the attention of Chief Executive Officer. In the case of any
Participant, mailed notices shall be addressed to the Participant at the
Participant’s home address that the Company has on file for the Participant.
8.6.Severability. The invalidity or unenforceability of any provision or
provisions of this Plan shall not affect the validity or enforceability of any
other provision hereof, which shall remain in full force and effect.
8.7.At-Will Employment. Nothing in this Plan or any Participation Agreement
shall confer upon any Participant any right to employment or continuation of
employment. The Company and each Participant shall each have reserved the right
terminate employment of the Participant at any time and for any reason, with or
without cause or prior notice.
8.8.Choice of Law. The validity, interpretation, construction and performance of
this Plan shall be governed by the laws of the State of New York (without regard
to choice-of-law provisions).
8.9.Waiver. No waiver by the Board or any Participant at any time of any breach
by the other party of,
6

--------------------------------------------------------------------------------



or compliance with, any condition or provision of this Plan to be performed by
such other party shall be deemed a waiver of any other provision at that time,
or of the same or any other provision at any prior or subsequent time.


SECTION 9
DEFINITIONS
Capitalized terms not otherwise defined in the Plan shall have the meanings set
forth below:
9.1.“Accrued Benefits” means the Participant’s accrued but unpaid base salary or
wages, accrued vacation pay, unreimbursed business expenses for which proper
documentation is provided, and other vested amounts and benefits earned by (but
not yet paid to) or owed to the Participant under any applicable employee
benefit plan of the Company through and including the date of the Covered
Termination.
9.2.“Base Salary” means the Participant’s annual base salary in effect on the
date of the Participant’s Covered Termination.
9.3. “Cause” means the Participant (i) has been convicted of, or has pleaded
guilty or nolo contendere to, any felony or crime involving moral turpitude,
(ii) has engaged in a willful act of misconduct, or committed any act of fraud,
theft, embezzlement, misappropriation of funds, breach of fiduciary duty or
other willful act of material dishonesty against the Company, (iii) other than
in the case of a termination of employment during the Change in Control Period,
has materially failed or refused to satisfactorily perform the material duties
lawfully and reasonably assigned to the Participant or has performed such
material duties with gross negligence; (iv) has breached any material term or
condition of his or her employment agreement, or Employment, Confidential
Information and Intellectual Property Assignment Agreement with the Company or
any other material agreement with the Company or (v) acted in willful violation
or disregard of any written Company policy or practice, including a code of
conduct, which results in material loss, damage or injury to the Company; in
each case provided that any of the foregoing may be cured, if curable, within 30
days’ notice from the Company.
9.4.“COBRA” means the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended.
9.5.“Code” means the Internal Revenue Code of 1986, as amended.
9.6.“Change in Control” means the occurrence of any of the following events: (i)
any “person” (as such term is used in Sections 13(d) and 14(d) of the Exchange
Act) becomes the “beneficial owner” (as defined in Rule 13d-3 of the Exchange
Act), directly or indirectly, of securities of the Company representing fifty
percent (50%) or more of the total voting power represented by the Company’s
then outstanding voting securities; or (ii) the consummation of the sale or
disposition by the Company of all or substantially all of the Company’s assets;
or (iii) the consummation of a merger or consolidation of the Company with any
other corporation, other than a merger or consolidation which would result in
the voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity or its parent) at least fifty
percent (50%) of the total voting power represented by the voting securities of
the Company or such surviving entity or its parent outstanding immediately after
such merger or consolidation; provided that the event also qualifies as a change
in control under U.S. Treasury Regulation 1.409A-3(i)(5)(v) or
1.409A-3(i)(5)(vii).
9.7.“Change in Control Period” means the period commencing on the effective date
of a Change in Control and ending twelve (12) months following a Change in
Control.
9.8.“CIC Severance Multiplier” means 1.5 times Participant’s Base Salary for
Tier 1 Participants and
7

--------------------------------------------------------------------------------



1 times the Participant’s Base Salary for Tier 2 Participants.
9.9.“CIC COBRA Severance Period” means 18 months for Tier 1 Participants and 12
months for Tier 2 Participants.
9.10.“COBRA Severance Period” means 12 months for Tier 1 Participants and Tier 2
Participants.
9.11.“Covered Termination” means (a) the termination of a Participant’s
employment by the Company or any subsidiary, as applicable, without Cause, or
(b) the Participant’s termination of his or her employment with the Company or
any subsidiary, as applicable, for Good Reason. A Covered Termination shall not
include a termination of any Participant’s employment by reason of the
Participant’s death or disability, the termination of a Participant’s employment
for Cause or the Participant’s termination of his or her employment without Good
Reason.
9.12.“Eligible Employee” means an individual who is employed by the Company or
any of its subsidiaries, unless such individual is party to an individual
agreement with the Company that provides for severance upon a qualifying
termination of employment.
9.13.“Effective Date” means the date on which is Plan is adopted and approved by
the Committee or otherwise specified by the Committee.
9.14.“Equity Award” means all options to purchase shares of Company common stock
as well as any and all other stock-based awards granted to the Participant,
including but not limited to restricted stock, restricted stock units and stock
appreciation rights.
9.15.“Good Reason” means a cessation of the Participant’s employment as a result
of the Participant’s resignation within 12 months after the occurrence of one or
more of the following without the Participant’s consent: (i) a reduction of more
than 10% in Participant’s base salary as an employee of the Company, except to
the extent that the Company implements an equal percentage reduction applicable
to all executive officers and management personnel; (ii) a material reduction in
the Participant’s duties, responsibilities or authority at the Company; provided
that this clause (iii) shall only apply in the case of a termination during a
Change in Control Period; (iv) a change in the geographic location at which the
Participant must perform services which results in an increase in the one-way
commute of the Participant by more than 50 miles; or (v) a successor of the
Company does not assume this Plan. A resignation for Good Reason will not be
deemed to have occurred unless the Participant gives the Company written notice
of the condition within 90 days after the condition comes into existence and the
Company fails to remedy the condition within 30 days after receiving the
Participant’s written notice;
9.16.“Participant” means each individual who has become a Participant and
remains a participant pursuant to Section 2 hereof.
9.17. “Severance Multiplier” means 1 times the Participant’s Base Salary for
Tier 1 Participants and Tier 2 Participants.
9.18.“Tier 1 Participant” means a Participant determined by the Committee.
9.19.“Tier 2 Participant” means a Participant determined by the Committee.
* * * * *


8


--------------------------------------------------------------------------------



EXHIBIT A
PARTICIPATION AGREEMENT
Peloton Interactive, Inc.
Severance And Change In Control Plan
Peloton Interactive, Inc., a Delaware corporation (the “Company”), pursuant to
its Change in Control Severance Plan, as may be amended from time to time (the
“Plan”), hereby designates _____________ as a Participant in the Plan at the
level indicated below:
  Tier 1 Participant
 Tier 2 Participant
By his or her signature below, the Participant hereby acknowledges and agrees
that:
(i)The Participant has received and reviewed a copy of the Plan;
(ii)Any payment or benefit under the Plan shall be subject to the terms and
conditions of this Participation Agreement and the Plan;
(iii)The Participant accepts as binding, conclusive and final all decisions or
interpretations of the Board (as defined in the Plan) arising under the Plan;
(iv) This Participation Agreement, together with the Plan, shall constitute the
entire agreement between the Company and the Participant with regard to cash
payments, benefits or equity acceleration and extended exercisability. All
understandings and agreements preceding the date of execution of this
Participation Agreement as they apply to any subject matter other than cash
payments, benefits and equity acceleration or exercisability upon a severance or
Change in Control shall not be superseded and shall remain fully in effect. All
prior understandings and agreements with respect to cash payments, benefits and
equity acceleration and exercisability upon a severance or Change in Control
shall become null and void except to the extent the Participant and the Company
mutually agree otherwise in a written agreement within 30 days of the date
below.



PELOTON INTERACTIVE, INC.PARTICIPANTBy:By:
Print Name:
Title:
Print Name:
Address:
Date:



         